Citation Nr: 1105679	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over the case was subsequently 
transferred to the RO in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's current psychiatric disability developed more than 
one year following his discharge from service and is not 
etiologically related to active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of a psychosis 
during such service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a psychiatric 
disability.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, No. 19 Vet. App. 
473 (2006).

The record reflects the Veteran was provided VCAA notice by a 
letter mailed in May 2005, before the initial adjudication of the 
claim, and notice regarding the disability-rating and effective-
date elements of his claim in September 2006. 
Although the September 2006 letter was sent after the initial 
adjudication of the claim, the Board finds there is no prejudice 
to the Veteran in proceeding at this point with issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for psychiatric disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with respect 
to those elements of the claim is no more than harmless error.

The record also reflects that service treatment records and post-
service VA medical records have been obtained, and the Veteran 
has been afforded appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any additional, 
outstanding evidence that could be obtained to substantiate his 
claim.  The Board also is unaware of any such outstanding 
evidence.  

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war and manifests a psychosis to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Service treatment records are silent for any indication of 
problems, concerns, or treatment for any mental-health related 
issues.  The report of the Veteran's separation examination in 
April 1972 reveals that his psychiatric status was clinically 
noted as "possible anxiety reaction" with the summary of 
defects and diagnoses noting an evaluation for possible 
separation for "apathy, defective attitudes and inability to 
expend effort constructively."  In the accompanying self-
reported Report of Medical History, he marked in the affirmative 
"have you ever had or have you now" nervous trouble of any 
sort.

The Veteran's claim for VA compensation, submitted in April 2005, 
asserts that a high anxiety disorder had its onset in 2004 and 
was caused by immunization shots given by the Air Force. 

VA Medical Center (VAMC) records from 2004 to 2005 show that the 
Veteran complained of symptoms to include anxiety; depression; 
difficulty sleeping; occasional problems with short-term memory; 
loss of interest in things; decreased concentration, appetite, 
and energy; and was assessed as having a major depressive 
episode.

The Veteran was afforded a VA compensation and pension (C&P) 
examination for mental disorders in September 2005 in which he 
denied any major problems with mental health prior to 2004, to 
include any problems with depression or mania.  The Veteran 
reported symptoms to include difficulty sleeping; weight loss; 
and a medication-triggered manic episode.  When asked about the 
nervous condition noted in his service records, the Veteran 
replied that he had "no idea what it's talking about." He 
denied any problems that would be linked to his service, and 
stated that he did not have any trouble like this in the past.  
The VA examiner's overall impression, in pertinent part, was that 
the Veteran had a diagnosis of bipolar disorder with apparent 
selective serotonin reuptake inhibitor (SSRI) induced mania, with 
a recent onset, not considered related to his active service as 
he reported no connection.  The VA examiner diagnosed bipolar 
disorder, type 1.

The Veteran was afforded another VA C&P examination for mental 
disorders in July 2007 in which the examiner noted there had been 
no history of any continuing difficulties with mental health 
problems since the Veteran's discharge from service until 2004.  
The Veteran's symptoms were noted to include anxiety; depression; 
trouble sleeping even with medication; increasing irritability; 
decreasing energy; crying spells; and limited social, 
recreational, and familial contact.  His treatment was noted to 
include mood stabilizers and antidepressants.  The VA examiner 
diagnosed bipolar disorder.

In an addendum opinion submitted in July 2007, the VA examiner 
from the July 2007 examination was asked to opine in regards to 
the possible relationship between the Veteran's mental health 
issues and immunizations during active service.  The VA examiner 
stated that he could not resolve the issue without resort to mere 
speculation.  He furthered that there was no current evidence of 
association between such immunizations and mental health issues 
that was generally recognized by the medical community; there was 
no evidence of any connection between the Veteran's current 
mental health issues and any experience during the military of 
any type; nor was there clear-cut evidence that his current 
bipolar disorder, or other mood disorder, had its origin during 
his military service. 

On review of the evidence, the Board finds the Veteran has a 
psychiatric disability, diagnosed as bipolar disorder and bipolar 
disorder, type 1, per his VA examinations in 2005 and 2007.  
However, a veteran seeking disability benefits must establish not 
only the existence of a disability, but also an etiological 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the Board finds that the Veteran denied having any major 
problems with mental health prior to 2004 and denied having any 
problems that would be linked to his service, stating that he did 
not have any trouble like this in the past.

Based upon thorough review of the record, the preponderance of 
the evidence establishes that a psychiatric disability was not 
present until more than one year after the Veteran's discharge 
from service; that his current psychiatric disability is 
unrelated to his active service; and the only medical opinion on 
the question of etiology is against the claim.  Accordingly, the 
claim for service connection for a psychiatric disability must be 
denied.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


